                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION




    RODNEY THOMAS DUBOIS,
                                                           CV 17-25-GF-DLC-JTJ
                          Petitioner,

         vs.                                                ORDER

    LORAINE WODNIK, INTERIM
    DIRECTOR MONTANA
    DEPARTMENT OF CORRECTIONS;
    STEVEN JOHNSON, WARDEN, AN
    AGENT FOR MONTANA
    DEPARTMENT OF CORRECTIONS;
    AND THE ATTORNEY GENERAL
    OF THE STATE OF MONTANA,

                          Respondents.

       United States Magistrate Judge John T. Johnston entered his Findings and

Recommendations in this case on July 24, 2018, recommending the denial of

Petitioner Rodney Thomas Dubois' ("Dubois") claims for prosecutorial

misconduct and ineffective assistance of counsel. (Doc. 14 at 26.) Dubois timely

filed an objection. 1 (Doc. 11.) Accordingly, Godfrey is entitled to de novo review

of those findings and recommendations to which he has specifically objected. 28

1
  Dubois is represented by counsel. Dubois' counsel timely filed an objection on August 7,
2018, (Doc. 15) before Dubois filed an out-of-time prose objection on August 15, 2018 (Doc.
16). Except in the situation described in Anders v. California, 386 U.S. 738, 744 (1967), federal
constitutional law does not require a court to accept pro se filings from a person who is
represented by counsel. Consequently, this Court will not review Dubois' prose filing.
                                               -1-
U.S.C. § 636(b )(1 )(C). Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en bane); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a "definite and firm conviction that a mistake

has been committed." United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). "A party makes a proper objection by identifying the parts of

the magistrate's disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the district court is able to identify

the issues and the reasons supporting a contrary result." Montana Shooting Sports

Ass 'n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010) (citation

omitted).

      Dubois' objection is insufficient. His objection amounts to a blanket

objection to Judge Johnston's findings of fact and an unsupported objection to

Judge Johnston's conclusion that the Montana Supreme Court's decision was not

contrary to clearly established federal law. While Dubois "incorporates all of his

previously made arguments by reference," this is insufficient to support his

objection because an objection to findings and recommendations "is not a vehicle

for the losing party to relitigate its case." Hagberg v. Astrue, 2009 WL 3386595,




                                          -2-
at* 1 (D. Mont. Oct. 14, 2009). Consequently, this Court reviews for clear error.

Reyna-Tapia, 328 F.3d at 1121. Finding none,

      IT IS ORDERED that Judge Johnston's Findings and Recommendations

(Doc. 14) is ADOPTED IN FULL. Dubois' prosecutorial misconduct claim is

denied because it does not survive deferential review under AEDPA and his

ineffective assistance of counsel claim is denied on the merits.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that the Clerk of Court will direct the entry of

judgment in favor of Respondents and against Petitioner.

      DATED this    3_±_ day of October, 2018.



                                                       L.~
                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -3-
